FILED
                           FOR PUBLICATION                          JAN 21 2014

                                                                MOLLY C. DWYER, CLERK
                UNITED STATES COURT OF APPEALS                   U.S. COURT OF APPEALS



                        FOR THE NINTH CIRCUIT


SMITHKLINE BEECHAM                         No. 11-17357
CORPORATION, DBA GlaxoSmithKline,
                                           D.C. No. 4:07-cv-05702-CW
          Plaintiff - Appellee,

 v.                                        OPINION

ABBOTT LABORATORIES,

          Defendant - Appellant.



SMITHKLINE BEECHAM                         No. 11-17373
CORPORATION, DBA GlaxoSmithKline,
                                           D.C. No. 4:07-cv-05702-CW
          Plaintiff - Appellant,

 v.

ABBOTT LABORATORIES,

          Defendant - Appellee.


               Appeal from the United States District Court
                  for the Northern District of California
              Claudia Wilken, Chief District Judge, Presiding

                Argued and Submitted September 18, 2013

                                    1
                              San Francisco, California

Before: SCHROEDER, REINHARDT, and BERZON, Circuit Judges.

                  Opinion by Judge REINHARDT, Circuit Judge:

      The central question in this appeal arises out of a lawsuit brought by

SmithKline Beecham (GSK) against Abbott Laboratories (Abbott) that contains

antitrust, contract, and unfair trade practice (UTPA) claims. The dispute relates to

a licensing agreement and the pricing of HIV medications, the latter being a subject

of considerable controversy in the gay community. GSK’s claims center on the

contention that Abbott violated the implied covenant of good faith and fair dealing,

the antitrust laws, and North Carolina’s Unfair Trade Practices Act by first

licensing to GSK the authority to market an Abbott HIV drug in conjunction with

one of its own and then increasing the price of the Abbott drug fourfold, so as to

drive business to Abbott’s own, combination drug.

      During jury selection, Abbott used its first peremptory strike against the only

self-identified gay member of the venire. GSK challenged the strike under Batson

v. Kentucky, 476 U.S. 79 (1986), arguing that it was impermissibly made on the

basis of sexual orientation. The district judge denied the challenge.

      This appeal’s central question is whether equal protection prohibits

discrimination based on sexual orientation in jury selection. We must first decide

                                          2
whether classifications based on sexual orientation are subject to a standard higher

than rational basis review. We hold that such classifications are subject to

heightened scrutiny. We also hold that equal protection prohibits peremptory

strikes based on sexual orientation and remand for a new trial.

                                          I.

      During jury selection, the district judge began by asking questions of the

potential jurors based on their questionnaires, and then each party’s counsel had an

opportunity to ask additional questions. When the judge turned her attention to

Juror B, a male, she inquired first about his employment, as she had done with each

of the previous members of the venire. Juror B stated that he worked as a

computer technician for the Ninth Circuit Court of Appeals in San Francisco.

During the course of the judge’s colloquy with Juror B, the juror revealed that his

“partner” studied economics and investments. When the district judge followed up

with additional questions, the prospective juror referred to his partner three times

by using the masculine pronoun, “he,” and the judge subsequently referred to Juror

B’s partner as “he” in a follow-up question regarding his employment status.

Responding to additional questions from the judge, Juror B stated that he took an

Abbott or a GSK medication and that he had friends with HIV. When the time

arrived for Abbott’s counsel, Weinberger, to question Juror B, the questioning was

                                          3
brief and limited. Counsel’s first question concerned Juror B’s knowledge of the

medications that were the focal point of the litigation: “You indicated that you

know some people who have been diagnosed with HIV. . . . Do you know anything

about the medications that any of them are on?” Juror B responded, “Not really.”

Abbott’s counsel then continued: “Do you know whether any of them are taking

any of the medications that we are going to be talking about here[,] . . . Norvir or

Kaletra or Lexiva, any of those?” Juror B responded that he did not know whether

his friends took those medications, but that he had heard of Kaletra. He added that

he didn’t know much about the drug and that he had no personal experiences with

it. In sum, Abbott’s counsel asked Juror B five questions, all regarding his

knowledge of the drugs at issue in the litigation. Abbott’s counsel did not ask

Juror B when he had taken either an Abbott or GSK medication, how long ago,

which medication it was, or the purpose of the medication. He also failed to ask

any questions as to whether Juror B could decide the case fairly and impartially.

      When the time came for peremptory challenges, Abbott exercised its first

strike against Juror B. GSK’s counsel, Saveri, immediately raised a Batson

challenge, and the following discussion ensued:

             Mr. Saveri: Okay. So, you know, the first challenge,
             your honor, is a peremptory challenge of someone who is
             — who I think is or appears to be, could be homosexual.

                                           4
That’s use of the peremptory challenge in a
discriminatory way.
The problem here, of course, your honor, is the litigation
involves AIDS medication. The incidents [sic] of AIDS
in the homosexual community is well-known,
particularly gay men.
So with that challenge, Abbott wants to exclude from —
it looks like Abbott wants to exclude from the pool
anybody who is gay. So I am concerned about that. I
wanted to raise it.
The Court: Well, I don’t know that, number one,
whether Batson applies in civil, and number two, whether
Batson ever applies to sexual orientation. Number three,
how we would know — I mean, the evil of Batson is not
that one person of a given group is excluded, but that
everyone is. And there is no way for us to know who is
gay and who isn’t here, unless somebody happens to say
something.
There would be no real way to analyze it. And number
four, one turns to the other side and asks for the basis for
their challenge other than the category that they are in,
and if you have one, it might be the better part of valor to
tell us what it is.
Mr. Weinberger: Well, he —
The Court: Or if you don’t want to, you can stand on my
first three reasons.
Mr. Weinberger: I will stand on the first three, at this
point, your honor. I don’t think any of the challenge
applies. I have no idea whether he is gay or not.
Mr. Saveri: Your honor, in fact, he said on voir dire that
he had a male partner. So —
Mr. Weinberger: This is my first challenge. It’s not like
we are sitting here after three challenges and you can
make a case that we are excluding anybody.




                             5
The district judge then stated that she would allow Abbott’s strike and would

reconsider her ruling if Abbott struck other gay men.

                                          B.

      At the conclusion of the four-week trial, the jury returned with a mixed

verdict. It held for Abbott on the antitrust and UTPA claims, and for GSK on the

contract claim. It awarded $3,486,240 in damages to GSK.

      Abbott appealed the jury verdict on the contract claim, and GSK cross-

appealed. On cross-appeal, GSK contends that a new trial is warranted on all

counts, including the contract claim, because Abbott unconstitutionally used a

peremptory strike to exclude a juror on the basis of his sexual orientation. We hold

that the exclusion of the juror because of his sexual orientation violated Batson and

we remand for a new trial.

                                          II.

      The Batson analysis involves a three-part inquiry. First, the party

challenging the peremptory strike must establish a prima facie case of intentional

discrimination. Kesser v. Cambra, 465 F.3d 351, 359 (9th Cir. 2006). Second, the

striking party must give a nondiscriminatory reason for the strike. See id. Finally,

the court determines, on the basis of the record, whether the party raising the

challenge has shown purposeful discrimination. Id. Because the district judge

                                          6
applied the wrong legal standard in evaluating the Batson claim, we review the

Batson challenge de novo. United States v. Collins, 551 F.3d 914, 919 (9th Cir.

2009).

      To establish a prima facie case under Batson, GSK must produce evidence

that 1) the prospective juror is a member of a cognizable group; 2) counsel used a

peremptory strike against the individual; and 3) “the totality of the circumstances

raises an inference that the strike was motivated” by the characteristic in question.

Collins, 551 F.3d at 919. “[A] defendant satisfies the requirements of Batson’s

first step by producing evidence sufficient to permit the trial judge to draw an

inference that discrimination has occurred.” Johnson v. California, 545 U.S. 162,

170 (2005). The burden on the challenging party at the prima facie stage is “not an

onerous one.” Boyd v. Newland, 467 F.3d 1139, 1151 (9th Cir. 2004). It is a

burden of production, not a burden of persuasion. Crittenden v. Ayers, 624 F.3d
943, 954 (9th Cir. 2010).

      GSK has established a prima facie case of intentional discrimination. Juror

B was the only juror to have identified himself as gay on the record, and the

subject matter of the litigation presented an issue of consequence to the gay

community. When jury pools contain little racial or ethnic diversity, we have held




                                           7
that a strike of the lone member of the minority group is a “relevant consideration”

in determining whether a prima facie case has been established. Id. at 955. We

have further cautioned against failing to “look closely” at instances in which the

sole minority is struck from the venire; this is because failure to do so would

innoculate peremptory strikes against Batson challenges in jury pools with scant

diversity. Collins, 551 F.3d at 921; see also United States v. Chinchilla, 874 F.2d
695, 698 n.5 (9th Cir. 1989) (“[A]lthough the striking of one or two members of

the same racial group may not always constitute a prima facie case, it is preferable

for the court to err on the side of the defendant’s rights to a fair and impartial

jury.”).

       There is also reason to infer that Abbott struck Juror B on the basis of his

sexual orientation because of its fear that he would be influenced by concern in the

gay community over Abbott’s decision to increase the price of its HIV drug. When

we analyzed whether the appellant had made out a prima facie case in Johnson v.

Campbell, 92 F.3d 951 (9th Cir. 1996), for instance, we found it significant that the

struck juror’s sexual orientation had no relevance to the subject matter of the

litigation. Id. at 953 & n.1. The converse is true as well. In J.E.B. v. Alabama,

511 U.S. 141 (1994), the Supreme Court stated that when the gender of the juror




                                            8
coincided with the subject matter of the case, the potential for an impermissible

strike based on sex increases substantially. Id. at 140. Here, the increase in the

price of the HIV drug had led to considerable discussion in the gay community.

Upon raising the Batson challenge, GSK’s counsel argued that the subject matter

of the litigation raised suspicions regarding the purpose of the strike: “The problem

here . . . is the litigation involves AIDS medications. The incidents [sic] of AIDS

in the homosexual community is well-known, particularly gay men.” The potential

for relying on impermissible stereotypes in the process of selecting jurors was

“particularly acute” in this case. Id.; see also Powers v. Ohio, 499 U.S. 400, 416

(1991).1 Viewing the totality of the circumstances, we have no difficulty in




      1
         In evaluating an ineffective assistance of counsel claim for failure to raise a
Wheeler claim, the California analog of a Batson claim, we stated that asking
Hispanic-surnamed venire members whether they would be biased in evaluating a
case involving a Hispanic defendant did not pose any constitutional problem
because “asking questions about potential bias is the purpose of voir dire.”
Carrera v. Ayers, 699 F.3d 1104, 1111 (9th Cir. 2012) (en banc). Carrera
suggests that if Abbott’s counsel was concerned that gay members of the jury pool
might be biased because the price increase had gained some notoriety in the gay
community, he could have questioned Juror B about this potential bias. Instead of
pursuing this line of questioning about Juror B’s ability to assess the case fairly,
Abbott’s counsel struck him without any indication that he was biased, thereby
raising the inference that he had relied on an impermissible assumption about Juror
B’s ability to be impartial.


                                           9
concluding that GSK has raised an inference of discrimination and established a

prima facie case.

       Also, Abbott declined to provide any justification for its strike when offered

the opportunity to do so by the district court. After the judge stated that she might

reject the Batson challenge on legal grounds that were in fact erroneous,2 she told

Abbott’s counsel that he could adopt those grounds, although she advised him that

“it might be the better part of valor” to reveal the basis for his strike. Abbott’s

counsel replied that he would rely on the grounds given by the judge and further

explained, “I don’t think any of the challenge applies. I have no idea whether he is

gay or not.” He later added that he could not have engaged in intentional

discrimination because this was only his first strike.



      2
         The district judge offered her view that Batson did not apply in civil cases
or when only a single member of a protected group is struck. The first statement
— that Batson does not apply to civil cases — is clearly incorrect. The Supreme
Court held over twenty years ago that Batson applies in the civil context. See
Edmonson v. Leesville Concrete Co., 500 U.S. 614, 631 (1991). Her statement that
Batson does not apply when only a single member of the given group is excluded
is also a legal error because “[t]he [C]onstitution forbids striking even a single
prospective juror for a discriminatory purpose.” United States v. Vasquez-Lopez,
22 F.3d 900, 902 (9th Cir. 1994); see also Snyder v. Louisiana, 552 U.S. 472, 474
(2008) (citing and quoting Vasquez-Lopez). Her final statement expressing
uncertainty about whether Batson applies to sexual orientation is the subject of this
appeal.



                                           10
      Counsel’s statement that he did not know that Juror B was gay is neither

consistent with the record nor an explanation for his strike. First, Juror B and the

judge referred to Juror B’s male partner several times during the course of voir dire

and repeatedly used masculine pronouns when referring to him. Given the

information regarding Juror B’s sexual orientation that was adduced during the

course of voir dire, counsel’s statement was far from credible. See Snyder, 552
U.S. at 482–83 (comparing counsel’s proffered reasons with the plausible facts on

the record). Second, the false statement was non-responsive; it was simply a denial

of a discriminatory intent and it in no way provided a reason, colorable or

otherwise, for striking Juror B. Counsel’s denial of a discriminatory motive had

the opposite effect of that intended. Because the denial was demonstrably untrue,

it undermines counsel’s argument that his challenge was not based on intentional

discrimination. Taking all these factors together, including the absence of any

proffered reason for the challenge, a strong inference arises that counsel engaged in

intentional discrimination when he exercised the strike.3 Paulino v. Harrison

(Paulino II), 542 F.3d 692, 702–03 (9th Cir. 2008); see also Johnson, 545 U.S. at



      3
        Abbott’s adoption of the court’s erroneous legal reasons why Batson might
be inapplicable to the type of trial before her does not, of course, provide or even
suggest any explanation as to why counsel struck Juror B.


                                          11
171 n.6 (“In the unlikely hypothetical in which [counsel] declines to respond to a

trial judge’s inquiry regarding his justification for making a strike, the evidence

before the judge would consist not only of the original facts from which the prima

facie case was established, but also [counsel’s] refusal to justify his strike in light

of the court’s request.”).

      Abbott’s counsel asked Juror B only five questions and failed to question

him meaningfully about his impartiality or potential biases. See Collins, 551 F.3d

at 921. Combined with Abbott’s counsel’s statement, in the face of clear evidence

in the record to the contrary, that he did not know that Juror B was gay, the voir

dire reveals that Abbott’s strike was based not on a concern for Juror B’s actual

bias, but on a discriminatory assumption that Juror B could not impartially evaluate

the case because of his sexual orientation. See Kesser, 465 F.3d at 360–62.

      Finally, Abbott attempts to offer several neutral reasons for the strike in its

brief on appeal to our Court, but these reasons are also belied by the record. See id.

at 360 (“[I]f a review of the record undermines . . . many of the proffered reasons,

the reasons may be deemed a pretext for racial discrimination.”). Ordinarily, it

does not matter what reasons the striking party might have offered because “[w]hat

matters is the real reason [the juror was] stricken,” Paulino v. Castro (Paulino I),




                                           12
371 F.3d 1083, 1090 (9th Cir. 2004) (emphasis in original): that is, the reason

offered at the time of the strike, if true. Here, Abbott offered no reasons for the

strike at the voir dire, but we know from the reasons offered on appeal after full

deliberation by highly respected and able counsel that even the best explanations

that counsel could have offered are pretextual.4 See Kesser, 465 F.3d at 360.

      4
         One reason advanced by Abbott on appeal is that Juror B was the only
juror who had lost friends to AIDS. We reject this reason because it is not
supported by the record. Nowhere does the record show that Juror B had friends
who died of complications due to HIV or AIDS.
        A second reason advanced by Abbott on appeal is that Juror B was
acquainted with many people in the legal field. Other jurors, however, who were
lawyers, and other jurors with close relatives who were lawyers were not stricken
but served on the jury.
        Third, Abbott speculates on appeal that because Juror B was a computer
technician at the Court, other jurors “might have given extra weight” to his
opinions. We have more respect for jurors than to credit the idea that Juror B
would have more influence on his fellow jurors than would the other jurors,
including the two lawyers who remained on the panel. This is the kind of “highly
speculative” rationale that the Supreme Court rejected in Snyder, 552 U.S. at 482.
        Finally, Abbott points out that Juror B was the only potential juror who
testified that he had heard of any of the three drugs at issue. When asked what he
knew about the drug, however, Juror B replied, “not much,” and stated that he had
no personal experience with it.
        Here, three of the four reasons offered by Abbott are pretextual and the
record casts strong doubt on the fourth. In such a circumstance, we follow the rule
of our en banc decision in Kesser, and conclude that none of those reasons can
withstand judicial scrutiny. See id., 465 F.3d at 360 (“A court need not find all
nonracial reasons pretextual in order to find racial discrimination.”); see also id.
(“‘Thus the court is left with only two acceptable bases for the challenges. . . .
Although these criteria would normally be adequate ‘neutral’ explanations taken at
                                                                          (continued...)


                                          13
      The record reflects that had the district judge applied the law correctly, she

would necessarily have concluded that Abbott’s strike of Juror B was

impermissibly made on the basis of his sexual orientation. See United States v.

Alanis, 335 F.3d 965, 969 (9th Cir. 2003). Because GSK has established a prima

facie case, Abbott offered no nondiscriminatory reason for its strike of Juror B at

trial, and Abbott does not now offer in its brief on appeal any colorable neutral

explanation for the strike, only one result is possible here. The prima facie

evidence that the strike was based on a discriminatory motive is unrefuted, and on

appeal it is clear that Abbott has no further credible reasons to advance nor

evidence to offer. Accordingly, we need not remand the question whether a Batson

violation occurred. See id. at 969–70. The record persuasively demonstrates that

Juror B was struck because of his sexual orientation. This Court may therefore

perform the third step of the Batson analysis and conclude “even based on a ‘cold

record,’ that [Abbott’s] stated reasons for striking [Juror B] was a pretext for

purposeful discrimination.” Id. at 969 n.5.

                                          III.


      4
        (...continued)
face value, the fact that two of the four proffered reasons do not hold up under
judicial scrutiny militates against their sufficiency.’” (quoting Chinchilla, 874 F.2d
at 699)).


                                          14
      We must now decide the fundamental legal question before us: whether

Batson prohibits strikes based on sexual orientation.5 In Batson, the Supreme

Court held that the privilege of peremptory strikes in selecting a jury is subject to

the guarantees of the Equal Protection Clause. 476 U.S. at 89. Batson, of course,

considered peremptory strikes based on race. At stake, the Court explained, were

not only the rights of the criminal defendant, but also of the individual who is

excluded from participating in jury service on the basis of his race. Id. at 87.

Allowing peremptory strikes based on race would “touch the entire community”

because it would “undermine public confidence in the fairness of our system of

justice.” Id. Thus, the Court held, the exclusion of prospective jurors because of

their race would require reversal upon a finding of intentional discrimination. Id.



      5
        Citing Johnson v. Campbell, Abbott urges us to avoid deciding whether
Batson applies to sexual orientation by holding that a prima facie showing cannot
be demonstrated because “‘an obvious neutral reason for the challenge’ appears in
the record.” As we have explained, there are no “obvious neutral” reasons for
Abbott’s strike in the record or even in Abbott’s brief on appeal. In Campbell, we
rejected a Batson challenge based on sexual-orientation where (1) counsel “made
no attempt to show discriminatory motivation on the part of the opposing
attorney,” (2) there was no showing that opposing counsel was aware of the juror’s
sexual orientation, (3) there was an obvious neutral reason for the strike, and (4)
the juror’s sexual orientation had no bearing on the subject matter of the case.
Campbell, 92 F.3d at 953. All of the factors that were absent in Campbell are
present here. Because the record shows that there was purposeful discrimination
here, the path we took in Campbell is not available to us.


                                          15
at 100. Eight years later, in J.E.B., the Court extended Batson to peremptory

strikes made on the basis of gender. While expanding Batson’s ambit, J.E.B.

explained the scope of its expansion. The Court stated that “[p]arties may . . .

exercise their peremptory challenges to remove from the venire any group or class

of individuals normally subject to ‘rational basis’ review.” 511 U.S. at 143;

accord United States v. Santiago-Martinez, 58 F.3d 422, 423 (9th Cir. 1995).

Thus, if sexual orientation is subject to rational basis review, Abbott’s strike does

not require reversal.

      We have in the past applied rational basis review to classifications based on

sexual orientation. In High Tech Gays v. Defense Industrial Security Clearance

Office, 895 F.2d 563, 574 (9th Cir. 1990), and Philips v. Perry, 106 F.3d 1420,

1425 (9th Cir. 1997), we applied rational basis review when upholding Department

of Defense and military policies that classified individuals on the basis of sexual

orientation. More recently, in Witt v. Department of the Air Force, 527 F.3d 806

(9th Cir. 2008), an Air Force reservist brought due process and equal protection

challenges to her suspension from duty on account of her sexual relationship with a

woman. Id. at 809. We considered the meaning of the Supreme Court’s decision

in Lawrence v. Texas, 539 U.S. 653 (2003), and concluded that because Lawrence




                                          16
relied only on substantive due process and not on equal protection, it affected our

prior substantive due process cases, but not our equal protection rules. Witt, 527
F.3d at 821. As a result, although we applied heightened scrutiny to the

substantive due process challenge in Witt, we did not change our level of scrutiny

for the equal protection challenge. Id. We stated that Lawrence “declined to

address equal protection,” and relying on Philips, our pre-Lawrence decision, we

continued to apply rational basis review to equal protection challenges. Id. at 821.

Thus, we are bound here to apply rational basis review to the equal protection

claim in the absence of a post-Witt change in the law by the Supreme Court or an

en banc court. See Miller v. Gammie, 335 F.3d 889, 892–93 (9th Cir. 2003) (en

banc). Here, we turn to the Supreme Court’s most recent case on the relationship

between equal protection and classifications based on sexual orientation: United

States v. Windsor, 133 S. Ct. 2675 (2013). That landmark case was decided just

last term and is dispositive of the question of the appropriate level of scrutiny in

this case.

       Windsor, of course, did not expressly announce the level of scrutiny it

applied to the equal protection claim at issue in that case, but an express

declaration is not necessary. Lawrence presented us with a nearly identical




                                          17
quandary when we confronted the due process claim in Witt. Just as Lawrence

omitted any explicit declaration of its level of scrutiny with respect to due process

claims regarding sexual orientation, so does Windsor fail to declare what level of

scrutiny it applies with respect to such equal protection claims. Nevertheless, we

have been told how to resolve the question. Witt, 527 F.3d at 816. When the

Supreme Court has refrained from identifying its method of analysis, we have

analyzed the Supreme Court precedent “by considering what the Court actually

did, rather than by dissecting isolated pieces of text.” Id.

      In Witt, we looked to three factors in determining that Lawrence applied a

heightened level of scrutiny rather than a rational basis analysis. We stated that

Lawrence did not consider the possible post-hoc rationalizations for the law,

required under rational basis review. Witt, 527 F.3d at 817. We further explained

that Lawrence required a “legitimate state interest” to “justify” the harm that the

Texas law inflicted as is traditionally the case in heightened scrutiny. Witt, 527
F.3d at 817 (quoting Lawrence, 539 U.S. at 578) (internal quotation marks

omitted). Finally, we looked to the cases on which Lawrence relied and found that

those cases applied heightened scrutiny. Witt, 527 F.3d at 817. Applying the Witt

test here, we conclude that Windsor compels the same result with respect to equal




                                           18
protection that Lawrence compelled with respect to substantive due process:

Windsor review is not rational basis review. In its words and its deed, Windsor

established a level of scrutiny for classifications based on sexual orientation that is

unquestionably higher than rational basis review. In other words, Windsor requires

that heightened scrutiny be applied to equal protection claims involving sexual

orientation.

      Examining Witt’s first factor, Windsor, like Lawrence, did not consider the

possible rational bases for the law in question as is required for rational basis

review. The Supreme Court has long held that a law must be upheld under rational

basis review “if any state of facts reasonably may be conceived to justify” the

classifications imposed by the law. McGowan v. Maryland, 366 U.S. 420, 426

(1961). This lowest level of review does not look to the actual purposes of the law.

Instead, it considers whether there is some conceivable rational purpose that

Congress could have had in mind when it enacted the law.

      This rule has been repeated throughout the history of modern constitutional

law. In Williamson v. Lee Optical, 348 U.S. 483 (1955), the Court repeatedly

looked to what the legislature “might have concluded” in enacting the law in

question and evaluated these hypothetical reasons. Id. at 487. In United States




                                           19
Railroad Retirement Board v. Fritz, 449 U.S. 166 (1980), the Court emphasized

that deference to post-hoc explanations was central to rational basis review:

      Where, as here, there are plausible reasons for Congress’ action, our
      inquiry is at an end. It is, of course, “constitutionally irrelevant
      whether this reasoning in fact underlay the legislative decision,”. . .
      because this Court has never insisted that a legislative body articulate
      its reasons for enacting a statute. This is particularly true where the
      legislature must necessarily engage in a process of line-drawing. The
      “task of classifying persons for . . . benefits . . . inevitably requires
      that some persons who have an almost equally strong claim to favored
      treatment be placed on different sides of the line,” . . . and the fact the
      line might have been drawn differently at some points is a matter for
      legislative, rather than judicial, consideration.

Id. at 179 (internal citations omitted). More recently, the Supreme Court has again

stated that under rational basis review, “it is entirely irrelevant for constitutional

purposes whether the conceived reason for the challenged distinction actually

motivated the legislature.” Fed. Commc’n Comm’n v. Beach Commc’n, Inc., 508
U.S. 307, 315 (1993).

      In Windsor, instead of conceiving of hypothetical justifications for the law,

the Court evaluated the “essence” of the law. Windsor, 133 S. Ct. at 2693.

Windsor looked to DOMA’s “design, purpose, and effect.” Id. at 2689. This

inquiry included a review of the legislative history of DOMA. Windsor quoted

extensively from the House Report and restated the House’s conclusion that




                                           20
marriage should be protected from the immorality of homosexuality. Id. at 2693.

Unlike in rational basis review, hypothetical reasons for DOMA’s enactment were

not a basis of the Court’s inquiry. In its brief to the Supreme Court, the Bipartisan

Legal Advisory Group offered five distinct rational bases for the law. See Brief on

the Merits for Respondent the Bipartisan Legal Advisory Group of the U.S. House

of Representatives at 28–48, Windsor, 133 S. Ct. 2675 (2013) (No. 12-307), 2013
WL 267026. Windsor, however, looked behind these justifications to consider

Congress’s “avowed purpose:” “The principal purpose,” it declared, “is to impose

inequality, not for other reasons like governmental efficiency.” Windsor, 133 S.

Ct. at 2693, 2694. The result of this more fundamental inquiry was the Supreme

Court’s conclusion that DOMA’s “demonstrated purpose” “raise[d] a most serious

question under the Constitution’s Fifth Amendment.” Id. at 2693–94 (emphasis

added). Windsor thus requires not that we conceive of hypothetical purposes, but

that we scrutinize Congress’s actual purposes. Windsor’s “careful consideration”

of DOMA’s actual purpose and its failure to consider other unsupported bases is

antithetical to the very concept of rational basis review. Id. at 2693.

      Witt’s next factor also requires that we conclude that Windsor applied

heightened scrutiny. Just as Lawrence required that a legitimate state interest




                                          21
justify the harm imposed by the Texas law, the critical part of Windsor begins by

demanding that Congress’s purpose “justify disparate treatment of the group.”

Windsor, 133 S. Ct. at 2693 (emphasis added). Windsor requires a “legitimate

purpose” to “overcome[]” the “disability” on a “class” of individuals. Id. at 2696.

As we explained in Witt, “[w]ere the Court applying rational basis review, it would

not identify a legitimate state interest to ‘justify’ . . . .” the disparate treatment of

the group. Witt, 527 F.3d at 817.

       Rational basis is ordinarily unconcerned with the inequality that results from

the challenged state action. See McGowan, 366 U.S. at 425–26 (applying the

presumption that state legislatures “have acted within their constitutional power

despite the fact that, in practice, their laws result in some inequality”). Due to this

distinctive feature of rational basis review, words like harm or injury rarely appear

in the Court’s decisions applying rational basis review. Windsor, however, uses

these words repeatedly. The majority opinion considers DOMA’s “effect” on eight

separate occasions. Windsor concerns the “resulting injury and indignity” and the

“disadvantage” inflicted on gays and lesbians. 133 S. Ct. at 2692, 2693.

       Moreover, Windsor refuses to tolerate the imposition of a second-class status

on gays and lesbians. Section 3 of DOMA violates the equal protection component




                                             22
of the due process clause, Windsor tells us, because “it tells those couples, and all

the world, that their otherwise valid marriages are unworthy of federal

recognition.” Id. at 2694. Windsor was thus concerned with the public message

sent by DOMA about the status occupied by gays and lesbians in our society. This

government-sponsored message was in itself a harm of great constitutional

significance: “Under DOMA, same-sex married couples have their lives burdened,

by reason of government decree, in visible and public ways.” Id. Windsor’s

concern with DOMA’s message follows our constitutional tradition in forbidding

state action from “denoting the inferiority” of a class of people. Brown v. Bd. of

Educ., 347 U.S. 483, 494 (1954) (internal quotations omitted) (citation omitted). It

is the identification of such a class by the law for a separate and lesser public status

that “make[s] them unequal.” Windsor, 133 S. Ct. at 2694. DOMA was

“practically a brand upon them, affixed by the law, an assertion of their

inferiority.” Strauder v. West Virginia, 100 U.S. 303, 308 (1879). Windsor

requires that classifications based on sexual orientation that impose inequality on

gays and lesbians and send a message of second-class status be justified by some

legitimate purpose.

      Notably absent from Windsor’s review of DOMA are the “strong

presumption” in favor of the constitutionality of laws and the “extremely

                                           23
deferential” posture toward government action that are the marks of rational basis

review. Erwin Chemerinsky, Constitutional Law 695 (4th ed. 2013). After all,

under rational basis review, “it is for the legislature, not the courts, to balance the

advantages and disadvantages of the new requirement.” Lee Optical, 348 U.S. at

487. Windsor’s failure to afford this presumption of validity, however, is

unmistakable. In its parting sentences, Windsor explicitly announces its balancing

of the government’s interest against the harm or injury to gays and lesbians: “The

federal statute is invalid, for no legitimate purpose overcomes the purpose and

effect to disparage and injure those whom the State, by its marriage laws, sought to

protect in personhood and dignity.” 133 S. Ct. at 2696 (emphasis added).

Windsor’s balancing is not the work of rational basis review.

      In analyzing its final and least important factor, Witt stated that Lawrence

must have applied heightened scrutiny because it cited and relied on heightened

scrutiny cases. Witt, 527 F.3d at 817. Part IV, the central portion of Windsor’s

reasoning, cites few cases, instead scrutinizing Congress’s actual purposes and

examining in detail the inequality imposed by the law. Among the cases that the

Court cites are Romer v. Evans, 517 U.S. 620 (1996), Department of Agriculture v.

Moreno, 413 U.S. 528 (1973), and Lawrence. In Witt, we thought it noteworthy

that Lawrence did not cite Romer, a rational basis case. Witt, 527 F.3d at 817. The

                                           24
citation to Moreno, however, is significant because the Court recognized in

Lawrence that Moreno applied “a more searching form of rational basis review,”

despite purporting to apply simple rational basis review. Lawrence, 539 U.S. at

580. Our Court has similarly acknowledged that Moreno applied “‘heightened’

scrutiny.” See Mountain Water Co. v. Montana Dep’t of Pub. Serv. Regulation,

919 F.2d 593, 599 (9th Cir. 1990). Further, the Court cited Lawrence, which we

have since held applied heightened scrutiny. Witt, 527 F.3d at 816. As we stated

in Witt, Lawrence did not resolve whether to apply heightened scrutiny in equal

protection cases, but, nevertheless, Lawrence is a heightened scrutiny case.

Because Windsor relies on one case applying rational basis and two cases applying

heightened scrutiny, Witt’s final factor does not decisively support one side or the

other but leans in favor of applying heightened scrutiny.

      At a minimum, applying the Witt factors, Windsor scrutiny “requires

something more than traditional rational basis review.” Witt, 527 F.3d at 813.

Windsor requires that when state action discriminates on the basis of sexual

orientation, we must examine its actual purposes and carefully consider the

resulting inequality to ensure that our most fundamental institutions neither send

nor reinforce messages of stigma or second-class status. In short, Windsor requires

heightened scrutiny. Our earlier cases applying rational basis review to

                                          25
classifications based on sexual orientation cannot be reconciled with Windsor. See

Miller, 335 F.3d at 892–93. Because we are bound by controlling, higher

authority, we now hold that Windsor’s heightened scrutiny applies to

classifications based on sexual orientation. See Miller, 335 F.3d at 892–93; see

also Witt, 527 F.3d at 816–17, 821.

      In sum, Windsor requires that we reexamine our prior precedents, and Witt

tells us how to interpret Windsor. Under that analysis, we are required by Windsor

to apply heightened scrutiny to classifications based on sexual orientation for

purposes of equal protection. Lawrence previously reached that same conclusion

for purposes of due process. Witt, 527 F.3d at 816, 821. Thus, there can no longer

be any question that gays and lesbians are no longer a “group or class of

individuals normally subject to ‘rational basis’ review.” J.E.B., 511 U.S. at 143.

                                          IV.

                                          A.

      Having established that heightened scrutiny applies to classifications based

on sexual orientation, we must now determine whether Batson is applicable to that

classification or group of individuals. In J.E.B., the Court did not state definitively

whether heightened scrutiny is sufficient to warrant Batson’s protection or merely

necessary. See J.E.B., 511 U.S. at 136 & n.6, 143. The Court explained that

                                          26
striking potential jurors on the basis of their gender harms “the litigants, the

community, and the individual jurors” because it reinforces stereotypes and creates

an appearance that the judicial system condones the exclusion of an entire class of

individuals. Id. at 140. It added that, when viewed against the long history of

women’s exclusion from jury service, gender-based strikes send a message “that

certain individuals . . . are presumed unqualified by state actors to decide important

questions upon which reasonable persons could disagree.” Id. at 142. With

J.E.B.’s concerns in mind and given that classifications on the basis of sexual

orientation are subject to heightened scrutiny, we must answer whether equal

protection forbids striking a juror on the basis of his sexual orientation. We

conclude that it does.

      J.E.B. took Batson, a case about the use of race in jury selection, and applied

its principles to discrimination against women. As the Supreme Court

acknowledged, women’s experiences differed significantly from the experiences of

African Americans. J.E.B., 511 U.S. at 135–36. The Court did not require that, to

warrant the protections of Batson, women’s experiences had to be identical to

those of African Americans. Id. Instead, what remained constant in the Court’s

analysis was its willingness to reason from the actual experiences of the group.

For women, a history of exclusion from jury service and the prevalence of

                                           27
“invidious group stereotypes” led the Court to conclude that Batson should extend

to strikes on the basis of gender. Id. at 131–34, 140. Here also we must reason

from the unique circumstances of gays and lesbians in our society.

      Gays and lesbians have been systematically excluded from the most

important institutions of self-governance. Even our prior cases that rejected

applying heightened scrutiny to classifications on the basis of sexual orientation

have acknowledged that gay and lesbian individuals have experienced significant

discrimination. See High Tech Gays, 895 F.2d at 573; Witt, 527 F.3d at 824–25

(Canby, J., dissenting in part). In the first half of the twentieth century, public

attention was preoccupied with homosexual “infiltration” of the federal

government. Gays and lesbians were dismissed from civilian employment in the

federal government at a rate of sixty per month. Michael J. Klarman, From the

Closet to the Altar 5 (2013). Discrimination in employment was not limited to the

federal government; local and state governments also excluded homosexuals, and

professional licensing boards often revoked licenses on account of homosexuality.

Id. In 1985, the Supreme Court denied certiorari in a case in which a woman had

been fired from her job as a guidance counselor in a public school because of her

sexuality. Rowland v. Mad River Local Sch. Dist., 470 U.S. 1009 (1985) (Brennan,

J., dissenting from denial of certiorari). Indeed, gays and lesbians were thought to

                                           28
be so contrary to our conception of citizenship that they were made inadmissible

under a provision of our immigration laws that required the Immigration and

Naturalization Service (INS) to exclude individuals “afflicted with psychopathic

personality.” See Boutilier v. INS, 387 U.S. 118, 120 (1967). It was not until 1990

that the INS ceased to interpret that category as including gays and lesbians.

William N. Eskridge, Gaylaw: Challenging the Apartheid of the Closet 133–34

(1999). It is only recently that gay men and women gained the right to be open

about their sexuality in the course of their military service. As one scholar put it,

throughout the twentieth century, gays and lesbians were the “anticitizen.” Margot

Canaday, The Straight State 9 (2009).

         Strikes exercised on the basis of sexual orientation continue this deplorable

tradition of treating gays and lesbians as undeserving of participation in our

nation’s most cherished rites and rituals. They tell the individual who has been

struck, the litigants, other members of the venire, and the public that our judicial

system treats gays and lesbians differently. They deprive individuals of the

opportunity to participate in perfecting democracy and guarding our ideals of

justice on account of a characteristic that has nothing to do with their fitness to

serve.




                                            29
      Windsor’s reasoning reinforces the constitutional urgency of ensuring that

individuals are not excluded from our most fundamental institutions because of

their sexual orientation. “Responsibilities, as well as rights, enhance the dignity

and integrity of the person.” Windsor, 133 S. Ct. at 2694. Jury service is one of

the most important responsibilities of an American citizen. “[F]or most citizens

the honor and privilege of jury duty is their most significant opportunity to

participate in the democratic process.” Powers, 499 U.S. at 407. It gives gay and

lesbian individuals a means of articulating their values and a voice in resolving

controversies that affect their lives as well as the lives of all others. To allow

peremptory strikes because of assumptions based on sexual orientation is to revoke

this civic responsibility, demeaning the dignity of the individual and threatening

the impartiality of the judicial system.

      Gays and lesbians may not have been excluded from juries in the same open

manner as women and African Americans, but our translation of the principles that

lie behind Batson and J.E.B. requires that we apply the same principles to the

unique experiences of gays and lesbians. Gays and lesbians did not identify

themselves as such because, for most of the history of this country, being openly

gay resulted in significant discrimination. See Kenji Yoshino, Covering, 111 Yale

L.J. 769, 814–36 (2002). The machineries of discrimination against gay

                                           30
individuals were such that explicit exclusion of gay individuals was unnecessary

— homosexuality was “unspeakable.” Id. at 814. In J.E.B., the Court noted that

strikes based on gender were a recent phenomenon because women’s participation

on juries was relatively recent. J.E.B., 511 U.S. at 131. Being “out” about one’s

sexuality is also a relatively recent phenomenon. To illustrate how recently the

change occurred, in 1985, only one quarter of Americans reported knowing

someone who was gay. By 2000, this number increased to 75 percent of

Americans. Klarman, From the Closet, at 197. As we have indicated, gays and

lesbians who were “out” were punished for their openness, sometimes through

imprisonment or exclusion from civil society.

      Batson must also protect potential jurors, litigants, and the community from

the serious dignitary harm of strikes based on sexual orientation because, as in the

case of gender, to allow such strikes risks perpetuating the very stereotypes that the

law forbids. “It is well known that prejudices often exist against particular classes

in the community, which sway the judgment of jurors, and which, therefore,

operate in some cases to deny to persons of those classes the full enjoyment of that

protection which others enjoy.” Miller-El v. Dretke (Miller-El II), 545 U.S. 231,

237 (2005) (quoting Strauder, 100 U.S. at 309 (internal quotation marks omitted)).

These stereotypes and their pernicious effects are not always known to us.

                                          31
“Prejudice . . . rises not from malice or hostile animus alone. It may result as well

from insensitivity caused by simple want of careful, rational reflection or from

some instinctive mechanism to guard against people who appear to be different in

some respects from ourselves.” Bd. of Trustees of Univ. of Alabama v. Garrett,

531 U.S. 356, 374 (2001) (Kennedy, J., concurring). Stereotypes of gays and

lesbians depict them as wealthy and promiscuous, and as “disease vectors” or child

molesters. Perry v. Schwarzenegger, 704 F. Supp. 2d 921, 982–83 (N.D. Cal.

2010). Empirical research has begun to show that discriminatory attitudes toward

gays and lesbians persist and play a significant role in courtroom dynamics. See

Jennifer M. Hill, The Effects of Sexual Orientation in the Courtroom: A Double

Standard, 39:2 J. of Homosexuality 93 (2000).

      As illustrated by this case, permitting a strike based on sexual orientation

would send the false message that gays and lesbians could not be trusted to reason

fairly on issues of great import to the community or the nation. Strikes based on

preconceived notions of the identities, preferences, and biases of gays and lesbians

reinforce and perpetuate these stereotypes.6 The Constitution cannot countenance


      6
        True, attitudes toward gays and lesbians are rapidly changing, just as
attitudes toward women’s role in civic life had changed by the time the Supreme
Court decided J.E.B. in 1994. The central premise of J.E.B., however, was that the
                                                                       (continued...)

                                          32
“state-sponsored group stereotypes rooted in, and reflective of, historical

prejudice.” J.E.B., 511 U.S. at 128.

      The history of exclusion of gays and lesbians from democratic institutions

and the pervasiveness of stereotypes about the group leads us to conclude that

Batson applies to peremptory strikes based on sexual orientation.

                                          B.

      Abbott urges us to proceed with caution in light of the significant

sensitivities and privacy interests at stake in applying Batson to strikes based on

sexual orientation. We agree that, as the California Court of Appeal put it when it

extended Wheeler protection, the state equivalent of Batson, to gays and lesbians,

“No one should be ‘outed’ in order to take part in the civic enterprise which is jury

duty.” People v. Garcia, 92 Cal. Rptr. 2d 339, 347 (Cal. Ct. App. 2000). For gays

and lesbians, keeping one’s sexual orientation private has long been a strategy for

avoiding the ramifications — job loss, being disowned by friends and family, or

even potential physical danger — that accompanied open acknowledgment of

one’s sexual orientation for most of the twentieth century and sometimes even



      6
        (...continued)
courtroom should not be a site for “ratify[ing] and reinforc[ing] prejudicial views,”
even if such prejudicial views are on the decline. J.E.B., 511 U.S. at 140.

                                          33
today. For some individuals, being forced to announce their sexuality risks

intruding into the intimate process of self-discovery that is “coming out,” a process

that can be at once affirming and emotionally fraught. Equally important, coming

out for many gays and lesbians is a life-defining moment of celebrating one’s

dignity and identity. Deciding when, and how, and to whom one comes out is a

vital part of this process, and it should not be co-opted in the name of affording a

group that has long been discriminated against the constitutional rights to which it

is entitled.

       These concerns merit careful consideration, but they do not warrant the

conclusion that the Constitution necessitates permitting peremptory strikes based

on sexual orientation. Concerns that applying Batson to sexual orientation will

jeopardize the privacy of gay and lesbian prospective jurors can be allayed by

prudent courtroom procedure. Courts can and already do employ procedures to

protect the privacy of prospective jurors when they are asked sensitive questions

on any number of topics. Further, applying Batson to strikes based on sexual

orientation creates no requirement that prospective jurors reveal their sexual

orientation. A Batson challenge would be cognizable only once a prospective

juror’s sexual orientation was established, voluntarily and on the record.

California’s successful application of Wheeler protections to sexual orientation for

                                          34
the past thirteen years illustrates that problems with administration can be

overcome, even in a large judicial system that comes in contact with a diverse

population of court users. See Garcia, 92 Cal. Rptr. 2d at 348.

                                          V.

      Abbott contends that any exclusion of a juror in violation of Batson would

have been harmless because none of GSK’s claims should have been submitted to

the jury. It asserts that there was not sufficient evidence to support any of those

claims.

      We have held that “[t]here is no harmless error analysis with respect to

Batson claims,” Turner v. Marshall, 121 F.3d 1248, 1254 n.3 (9th Cir. 1997); see

also Gray v. Mississippi, 481 U.S. 648, 668 (1987) (holding that the “right to an

impartial adjudicator, be it judge or jury” is among those constitutional rights so

basic “that their infraction can never be treated as harmless error”). There are two

reasons for this.

      First, it is impossible to determine whether a jury verdict would have been

different had the jury been constitutionally selected. See Vasquez v. Hillery, 474
U.S. 254, 263 (1986) (“[W]hen a petit jury has been selected upon improper

criteria or has been exposed to prejudicial publicity, we have required reversal of

the conviction because the effect of the violation cannot be ascertained.”). Second,

                                          35
even if it were possible to find that a jury verdict had been unaffected by the error,

this would not render the error harmless, as the harm from excluding a juror in

violation of Batson is far greater than simply the effect upon the verdict.

       In Powers v. Ohio, 499 U.S. 409 (1991), the Supreme Court held that a

defendant may object to the race-based exclusion of jurors even if the defendant

and the excluded jurors are not of the same race. Id. at 415. In so holding, the

Court explained that a Batson violation injures the unconstitutionally stricken juror

as well as the parties: “[a] venireperson excluded from jury service because of race

suffers a profound personal humiliation heightened by its public character.”

Powers, 499 U.S. at 413–14. Moreover, a Batson violation undermines the

integrity of the entire trial:

       [The] wrongful exclusion of a juror by a race-based peremptory
       challenge is a constitutional violation committed in open court at the
       outset of the proceedings. The overt wrong, often apparent to the
       entire jury panel, casts doubt over the obligation of the parties, the
       jury, and indeed the court to adhere to the law throughout the trial of
       the cause. The voir dire phase of the trial represents the jurors’ first
       introduction to the substantive factual and legal issues in a case. The
       influence of the voir dire process may persist through the whole
       course of the trial proceedings.

Powers, 499 U.S. at 412 (internal quotation omitted). In Powers, the Court further

stated that “discrimination in the selection of jurors casts doubt on the integrity of

the judicial process” and “may pervade all the proceedings that follow.” Id. at 411,

                                           36
413; see also J.E.B., 511 U.S. at 140 (“Discrimination in jury selection . . . causes

harm to the litigants, the community, and the individual jurors who are wrongfully

excluded from participation in the judicial process. . . . The community is harmed

by the State’s participation in the perpetuation of invidious group stereotypes and

the inevitable loss of confidence in our judicial system that state-sanctioned

discrimination in the courtroom engenders.”). Because the effect of excluding a

juror in violation of Batson is so pervasive, it cannot be deemed harmless, and

therefore we do not subject such violations to harmless error review.

      Abbott urges an exception to this rule, citing an unpublished disposition,

United States v. Gonzalez-Largo, 436 F. App’x 819, 821 (9th Cir. 2011), that relies

on Nevius v. Sumner, 852 F.2d 463, 468 (9th Cir. 1988). In Nevius, which was

decided before Powers and J.E.B., we stated that a Batson violation is harmless

where the challenged juror would have been an alternate who would not have been

called to serve as a juror in any event. Nevius, 852 F.2d at 468. Here, Abbott

argues that the Batson error is harmless because none of the claims should have

been allowed to go to the jury for various reasons, including insufficiency of

evidence. Even were we to accept Abbott’s harmlessness exception, it would not

apply here.




                                          37
      As agreed by the parties, the contract claim is governed by New York law.

Abbott argues, first, that its conduct did not violate any implied covenant in its

contract with GSK because that contract contained no agreement as to price. There

was evidence, however, from which a jury could find that Abbott’s conduct had

“injur[ed]” GSK’s right to “receive the fruits of the contract,” and was meant to

have that impact. Such proof is sufficient under New York law to find a breach of

an implied covenant. See 511 W. 232nd Owners Corp. v Jennifer Realty Co., 773
N.E.2d 496, 500 (N.Y. 2002). Abbott’s second argument, that the contract’s

limitation-of-liability clause bars any damages award, is premised on the “jury[’s]

reject[ion of] GSK’s theories involving tortious gross negligence and intent to

harm . . . .” As the jury findings were tainted by the Batson violation, we cannot

rely on them to support enforcement of the limitation-of-liability clause.7

      In conclusion, the district court properly found that GSK’s contract claim

does not fail as a matter of law.8 Thus, even if Batson violations were subject to



      7
        We have considered and rejected Abbott’s other arguments with regard to
the contract claim.
      8
        Abbott has argued only that structural error does not apply because no
claim should have gone to the jury. As we hold to the contrary with regard to the
implied covenant claim, we need not consider whether the district court erred in
submitting the UTPA and antitrust claims to the jury.

                                          38
harmless error analysis where the losing party should have prevailed as a matter of

law and no jury verdict should have been rendered, the exclusion of a juror in

violation of Batson was not harmless here, as a jury was necessary to resolve the

case. Therefore, we remand for a new trial.9

                                         VI.

      We hold that heightened scrutiny applies to classifications based on sexual

orientation and that Batson applies to strikes on that basis. Because a Batson

violation occurred here, this case must be remanded for a new trial.

           REVERSED AND REMANDED.




      9
        Our holding that the contract claim does not fail as a matter of law resolves
Abbott’s sole contention on direct appeal, that the district court should have
granted its 50(b) motion for judgment as a matter of law on this claim. We need
not address GSK’s remaining claim on cross-appeal — that the UTPA verdict was
inconsistent with the jury’s findings — as we remand for a new trial and new
findings.

                                         39
                              COUNSEL LISTING

Daniel B. Levin (argued), Jeffrey I. Weinberger, Stuart N. Senator, Keith R.D.
Hamilton, Kathryn A. Eidman, Munger, Tolles, & Olson LLP, Los Angeles,
California; Krista Enns, San Francisco, California, Winston & Strawn LLP; James
F. Hurst, Samuel S. Park, Chicago, IL, Winston & Strawn LLP; Charles B. Klein,
Steffen N. Johnson, Matthew A. Campbell, Jacob R. Loshin, Winston & Strawn
LLP, Washington, D.C., for Defendant-Appellant/Cross-Appellee.

Lisa S. Blatt (argued), Arnold & Porter LLP, Washington, D.C.; Brian J. Hennigan
(argued), Alexander F. Wiles, Carlos R. Moreno, Trevor V. Stockinger, Lillie A.
Werner, Christopher Beatty, Andrew Ow, Irell & Manella LLP, Los Angeles,
California; Sarah M. Harris, Arnold & Porter LLP, Washington, D.C., for Plaintiff-
Appellee/Cross-Appellant.

Shelbi D. Day, Tara L. Borelli, Jon W. Davidson, Lambda Legal Defense and
Education Fund, Inc., Los Angeles, California, for Amicus Curiae.




                                        40